Citation Nr: 1711786	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected eczema, current rated at 60 percent.

2.  Entitlement to a compensable evaluation for service-connected bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1981 to November 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  These claims have since been transferred to the RO in Montgomery, Alabama.

A hearing was held before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran's representative indicated that the Veteran would submit evidence after the hearing and orally entered a waiver for that evidence.  See Bd. Hrg. Tr. at 3.  

The Board remanded the case for further development in August 2011 and July 2016.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to a compensable evaluation for service-connected bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he has requested a withdrawal of his appeal as to the issue of an increased evaluation in excess of 60 percent for service-connected eczema.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of the appeal as to the issue of an increased evaluation in excess of 60 percent for service-connected eczema.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appellant or an appellant's authorized representative may withdraw an appeal.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In the present case, at the February 2017 Board hearing, the Veteran and his representative indicated that the Veteran would like to withdraw the issue of an increased evaluation for service-connected eczema.  See Bd. Hrg. Tr. at 3.  The undersigned confirmed the Veteran's intent to withdraw the issue, and stated on record that the issue was withdrawn.  Id.  Additionally, the Veteran provided a written statement indicating that he would like to withdraw his appeal.  See February 2017 VA Form 21-4138.

Given the Veteran's withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration regarding the issue.  Accordingly, the Board does not have jurisdiction, and the eczema claim is dismissed.


ORDER

Entitlement to an increased evaluation in excess of 60 percent for service-connected eczema is dismissed.


REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination for his service-connected bilateral plantar fasciitis in July 2013.  The Board finds that the record indicates a possible worsening of his condition since that examination, such that a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  In that regard, the Veteran testified that he has pain, inflammation, numbness and tingling in his feet.  See Bd. Hrg. Tr. at 4.  Further, the Veteran, through his representative, indicated that he has a calcaneal issue that is related to his plantar fasciitis.  Id. 4-5.  Indeed, the Veteran's treatment record shows that the Veteran has complained of numbness and pain in his feet, he has been diagnosed with mild right calcaneal entheosopathy, and that he has left calcaneal inclination angle 17 degrees. See September 2015 VA treatment record; January 2017 Martin Army Community Hospital record.

Finally, the Board notes that, while the Veteran has submitted records from the Martin Army Community Hospital, located at Fort Benning, Georgia, the Board is uncertain as to whether this is the entire treatment record from this facility.  Accordingly, the Board finds that the AOJ should request any outstanding treatment records from this location, and that the Veteran provide any additional treatment records that he may possess.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his plantar fasciitis.  The AOJ should specifically request any necessary authorizations to obtain records from the Martin Army Community Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.  

2.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected plantar fasciitis. 

The examiner should report all signs and symptoms necessary for rating the Veteran's plantar fasciitis.  The examiner should be sure to address the Veteran's statements that he suffers from pain, inflammation, numbness, and tingling in his feet.  See Bd. Hrg. Tr. at 4.   The examiner should also address the Veteran's diagnosed calcaneal disability, including whether any such disability is a manifestation of his service-connected plantar fasciitis.  Additionally, the examiner should opine as to whether the Veteran's foot injury is severe, moderately severe, or moderate.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


